 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   GABRIEL MARTINEZ,                               Case No. 1:19-cv-00924-LJO-BAM
12                     Plaintiff,                    ORDER DISREGARDING PLAINTIFF’S
                                                     NOVEMBER 13, 2019 FILING
13          v.
                                                     (Doc. 10)
14   ARLAN HARRELL,
15                     Defendant.
16

17

18          Plaintiff Gabriel Martinez’s case is closed. On August 16, 2019, the undersigned issued
19   findings and recommendations to dismiss this action based on Plaintiff’s failure to obey a court
20   order and for failure to state a claim. (Doc. 7.) The district judge adopted the findings and
21   recommendations in full and dismissed this action based on Plaintiff’s failure to obey a court
22   order and for failure to state claim pursuant to 28 U.S.C. § 1915(e)(2). (Doc. 8.) Judgment was
23   entered on September 16, 2019, and the case was closed. (Docs. 8, 9.)
24          On November 13, 2019, Plaintiff submitted a letter to the district judge. Accompanying
25   the letter were various documents and notices, including a document that previously had been
26   returned to Plaintiff by the Clerk of the Court because it was not a motion or other document
27   recognized under the Federal rules of Civil Procedure and could not be filed in this closed case.
28
                                                    1
 1   (Doc. 10.) As with his prior submission, Plaintiff’s current letter and the accompanying

 2   documents also are not a motion or other allowed document recognized by the Federal Rules of

 3   Civil Procedure for filing in a closed case. See Fed. R. Civ. P. 7 (identifying allowed pleadings

 4   and specifying that any request for a court order must be made by motion).

 5          Accordingly, Plaintiff’s letter, attachments and purported notices filed on November 13,

 6   2019 (Doc. 10) are HEREBY DISREGARDED. Plaintiff is advised that documents submitted to

 7   the Court after the date of this Order that are not properly styled as a motion or other document

 8   recognized under the Federal Rules of Civil Procedure in a closed case will be disregarded and

 9   returned to Plaintiff. Additionally, any future letters to the Court or a judge will be stricken or

10   returned.

11
     IT IS SO ORDERED.
12

13      Dated:     November 20, 2019                         /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
